Fokd, Judge:
The cases listed in schedule “A,” attached hereto and made a part hereof, were submitted for decision upon a written stipulation entered into by and between counsel for the respective parties which reads as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiffs and the Assistant Attorney General for the United States that the items marked “A” and initialed GKY (Examiner’s Initials) by G. K. Yamauchi (Examiner’s Name) on the invoices covered by the protests enumerated in Schedule “A” attached hereto and made a part hereof and assessed with duty at 1.20 per pound under Tariff Item 646.30, in fact consist of deck spikes composed of iron, not having heads of nonferrous metals, of one piece construction made of round wire one inch or more in length and .065" or more, in diameter.
IT IS CLAIMED that said deck spikes are classifiable at .20 per pound under Item 646.26 of the Tariff Schedules of the United States.
IT IS FURTHER STIPULATED AND AGREED that these protests be submitted on this stipulation, being limited to the items marked “A” as aforesaid.
*131Accepting the foregoing stipulation, we find and hold the imported deck spikes, marked “A” and initialed GKY on the invoices by Examiner G. K. Yamauchi, to fall within the language of item 646.26, Tariff Schedules of the United States, and as such are properly dutiable at 0.2 cent per pound.
Judgment will be entered accordingly.